 1                                                  CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9   UNITED STATES OF AMERICA,                           No. CR 18-2176 RSM

10                   Plaintiff,                          ORDER SEALING DEFENDANT’S
           vs.                                           LETTER TO THE COURT
11
     KEITH STRAND,
12
                     Defendant.
13

14

15          THE COURT, having reviewed the defendant’s Stipulated Motion to Seal, and

16   finding that the defendant’s letter to the Court contain private, protected, and sensitive

17   information the disclosure of which could be harmful to compelling interests, IT IS

18   HEREBY ORDERED

19          Defendant’s letter to the Court shall be sealed.

20

21          Signed this 2nd day of June, 2021

22

23                                                 A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT
                                                   JUDGE
25


      ORDER TO SEAL                                                           LAW OFFICE OF
                                                                        CATHY GORMLEY, PLLC
      KEITH STRAND                                                 7511 Greenwood Avenue Suite 821
                                                                       Seattle, Washington 98103
                                                                  (206) 624-0508 FAX (206) 622-9091
